Citation Nr: 1213786	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-22 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar affective disorder, also claimed as schizophrenia.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran had active service from January 1986 to January 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California that denied the Veteran's application to reopen her previously denied claims of entitlement to service connection for PTSD and bipolar affective disorder.  

In February 2011, the Board reopened the Veteran's claims and remanded the underlying issues for further development.

In this case, the Board notes that the Veteran has been diagnosed with bipolar disorder I, most recent episode manic, severe with psychotic features, and a history of PTSD.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for one psychiatric disorder encompasses claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has characterized the issues as set forth above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

First, the Board notes that the Veteran has indicated in a July 2011 statement submitted to VA that she was recently hospitalized for bi-polar disorder.  She requested that VA obtain records from the San Diego VA Medical Center dated from May 24, 2011 through June 23, 2011.  

In addition, the Board notes that this matter was remanded in February 2011.  In that decision, the Board, in pertinent part, requested that the RO obtain all treatment records from the San Diego VA Medical Center, as well as records of the Veteran's treatment with Dr. H. Henderson dated since service, and records of the Veteran's treatment with Dr. M. Geillinger-Tess, dated from May 2004 until July 2007, and August 2008.  The Veteran was sent a letter dated in February 2011 that requested that the Veteran complete and return Authorization and Consent to Release Information forms if she wanted VA to try to obtain any doctor, hospital or medical reports on her behalf.  The letter also requested that the Veteran send in the treatment records identified above.  The claims file does not contain any response from the Veteran with respect to these records.  A February 2012 supplemental statement of the case indicates that treatment records from the San Diego VA Medical Center dated September 8, 2009 to January 26, 2012 were received by VA.  However, the Veteran's claims file does not contain a copy of these records.  

Based on the foregoing, this matter must be remanded and, upon remand, the RO should associate with the Veteran's claims file all treatment records from the San Diego VA Medical Center dated since service.  In addition, the Veteran should be requested to confirm that her recent hospitalization for bi-polar disorder was at the San Diego VA Medical Center.  If not, the Veteran should be requested to identify the facility.  The Veteran should be afforded an additional opportunity to complete and return Authorization and Consent to Release Information forms for records of the Veteran's treatment with Dr. H. Henderson dated since service, and records of the Veteran's treatment with Dr. M. Geillinger-Tess, dated from May 2004 until July 2007, and August 2008.  Finally, the Veteran should be afforded an opportunity to submit additional medical evidence relevant to her claims that may not be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  See also Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand order).  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that she identify all VA and non-VA health care providers, other than those already associated with the  claims file, that have treated her since service for her claimed psychiatric disabilities.  

All treatment records from the San Diego VA Medical Center, dated since service, should be obtained and associated with the Veteran's claims file.  

The Veteran should be requested to confirm that her recent hospitalization for bi-polar disorder was at the San Diego VA Medical Center.  If not, the Veteran should be requested to identify the facility and she should be afforded an opportunity to complete and return an Authorization and Consent to Release Information form for such facility.

The Veteran should be afforded an additional opportunity to complete and return Authorization and Consent to Release Information forms for medical records of the Veteran's treatment with Dr. H. Henderson dated since service, and records of the Veteran's treatment with Dr. M. Geillinger-Tess, dated from May 2004 until July 2007, and August 2008.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.  

2.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


